UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
TEDDY N.,

                        Plaintiff,                8:18-cv-234
                                                     (GLS)
                 v.

NANCY A. BERRYHILL, Acting
Commissioner, Social
Security Administration,

                   Defendant.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFF:
Legal Aid Society                      CHRISTOPHER E. COOPER,
17 Hodskin Street                      ESQ.
P.O. Box 648
Canton, NY 13617

FOR THE DEFENDANT:
HON. GRANT C. JACQUITH                 AREILLA R. ZOLTAN
United States Attorney                 Special Assistant U.S. Attorney
100 South Clinton Street
Syracuse, NY 13261

Ellen E. Sovern
Acting Regional Chief Counsel
Office of General Counsel, Region II
26 Federal Plaza, Room 3904
New York, NY 10278

Gary L. Sharpe
Senior District Judge
                      MEMORANDUM-DECISION AND ORDER

                                          I. Introduction

      Plaintiff Teddy N. challenges the Commissioner of Social Security’s

denial of Social Security Disability Insurance (DIB) and Supplemental

Security Income (SSI), seeking judicial review under 42 U.S.C. §§ 405(g)

and 1383(c)(3). (Compl., Dkt. No. 1.) After reviewing the administrative

record and carefully considering Teddy N.’s arguments, the court affirms

the Commissioner’s decision and dismisses the complaint.

                                         II. Background

      Teddy N., who was forty-five years old when he commenced this

action, alleges that he is disabled primarily as a result of a car accident in

2009. (Tr.1 at 480.) In 2014, he filed applications for DIB and SSI benefits.

(Id. at 203, 204, 322-28, 355-61.) When his applications were denied, (id.

at 44-45, 205-08), he requested hearings before an Administrative Law

Judge (ALJ), (id. at 46, 210), which was held on April 5, 2016, (id. at 174-

93), and continued on August 31, 2016, (id. at 157-73). On October 21,

2016, the ALJ issued a decision denying Teddy N.’s claims for DIB and SSI


       1
           Page references preceded by “Tr.” are to the Administrative Transcript. (Dkt. No. 9.)

                                                    2
benefits, (id. at 7-35), which became the Commissioner’s final

determination upon the Social Security Administration Appeals Council’s

denial of review, (id. at 1-6).

      Teddy N. commenced the present action on February 23, 2018 by

filing his complaint, wherein he seeks review of the Commissioner’s

determination. (See generally Compl.) Thereafter, the Commissioner filed

a certified copy of the administrative transcript. (Dkt. No. 9.) Each party

filed a brief seeking judgment on the pleadings. (Dkt. Nos. 14, 15.) On

October 31, 2018, with permission from the court, Teddy N. filed a reply

brief. (Dkt. Nos. 19, 20.)

                                  III. Contentions

      Teddy N. contends: that (1) the ALJ erred in weighing the opinions of

record; and (2) “[t]he ALJ failed to properly weigh medical opinions and

failed to establish a residual functional capacity (RFC) supported by

substantial evidence.” (Dkt. No. 14 at 2, 20-25.) The Commissioner

counters that the decision “is supported by substantial evidence in the

record, and is based upon the application of correct legal standards.” (Dkt.

No. 15 at 1.)

                                     IV. Facts

                                         3
       The court adopts the parties’ factual recitations to the extent they are

consistent with the statement of facts contained in the ALJ’s decision and

supported by the medical record. (Tr. at 13-28; Dkt. No. 14 at 3-18; Dkt.

No. 15 at 1.)

                                    V. Standard of Review

       The standard for reviewing the Commissioner’s final decision under

42 U.S.C. § 405(g)2 is well established and will not be repeated here. For

a full discussion of the standard and the five-step process by which the

Commissioner evaluates whether a claimant is disabled under the Act, the

court refers the parties to its previous decision in Christiana v. Comm’r of

Soc. Sec. Admin., No. 1:05-CV-932, 2008 WL 759076, at *1-3 (N.D.N.Y.

Mar. 19, 2008).

                                          VI. Discussion

A.     Weight Afforded to Medical Opinions

       First, Teddy N. argues that the ALJ erred in giving greater weight to

the non-examining medical expert, Dr. Steven Goldstein, and consultative

examiner, Dr. Elke Lorensen, than to the treating medical providers. (Dkt.

        2
          The § 405(g) standard of review in DIB proceedings brought under Title II of the Act also
applies to SSI proceedings under Title XVI of the Act. See 42 U.S.C. § 1383(c)(3). Similarly, the
analysis of SSI claims under Title XVI parallels, in relevant part, the statutory and regulatory framework
applicable to DIB claims under Title II. See Barnhart v. Thomas, 540 U.S. 20, 24 (2003).

                                                     4
No. 14 at 20-23.) The court disagrees.

      1.    Dr. Goldstein

      After reviewing the medical record, Dr. Goldstein opined that Teddy

N. was able to frequently lift and carry up to ten pounds, occasionally lift

and carry eleven to twenty pounds, as well as sit, stand, and walk for a

total of six hours each day during an eight-hour workday. (Tr. at 767-68.)

These findings were consistent with the findings of Dr. Lorensen, (id. at

560), as well as other findings of Dr. Goldstein, (id. at 769-72). As the ALJ

noted, (id. at 22), there was some evidence in the record demonstrating

Teddy N.’s complaints of tenderness and limited range of motion in his

right shoulder and pain in his right ankle but “few other chronically positive

objective clinical findings,” such as deformities or swelling, (id. at 450, 496-

504, 523). There was also evidence of normal alignment and position in

his shoulder. (Id. at 464.) Moreover, Dr. John Savage, a treating

orthopedic specialist, found full flexion and extension, intact sensation,

stable ligaments, and no effusion or erythema in Teddy N.’s right knee, as

well as no muscular asymmetry or scapular winging in Teddy N.’s right

shoulder. (Id. at 545.) Dr. James Newman, also a treating orthopedic

specialist, found that Teddy N. had normal coordination, stability, sensation

                                       5
in upper extremities, and that his shoulder muscle appeared “well healed.”

(Id. at 604-606.) There was also evidence in the record of Teddy N.’s full

motor strength in upper and lower extremities and spine. (Id. at 559, 804.)

It was also noted that Teddy N. had limited range of motion in his right

upper extremities, but full range of motion and normal strength in his left

upper extremities. (Id. at 819.) Additionally, several exams found that

Teddy N. had a normal station, gait, and/or coordination, (id. at 588, 735,

804, 810, 819), and that he “ambulates well,” (id. at 692, 910, 913).

Despite reports of increased pain, as well as signs of arthritis and

moderate degenerative changes, (id. at 599), upon examining Teddy N.’s

ankle in May 2014, treating physician, Dr. Frederick Lemley found normal

reflexes, normal alignment and coordination, no instability, no tenderness,

and full strength, (id. at 588). Although Dr. Lemley opined that Teddy N.

was “[not] cut out for activities similar to construction, or standing for

extended periods of time,” he also found that he “is capable of sedentary

work and limited amounts of walking and carrying.” (Id. at 592.)

      Furthermore, there is evidence in the record that Teddy N.’s physical

therapy significantly improved his range of motion such that he was able to

work in the grocery store after his disability onset date and was able to lift

                                        6
boxes as long as he did not use his right arm. (Id. at 474, 478.) In fact, as

of 2015, NP Erin Dupree encouraged Teddy N. to increase his daily

physical activities and discussed his use of an exercise bike. (Id. at 807,

810.) Additionally, there was evidence that, despite living alone, Teddy N.

was able perform activities of daily living: he could drive, take public

transportation, prepare food, do general cleaning, laundry, and shopping,

as well as dress, bathe, and groom himself. (Id. at 552, 554.) He was also

able to tolerate a 100-mile round-trip car ride for an examination. (Id. at

552.) At the hearing, Teddy N. himself testified that he could drive, (id. at

187), wash dishes, and walk to the grocery store to shop, (id. at 192).

Teddy N. also testified that he took care of a small dog, (id. at 188), and he

previously reported to treating physician Dr. Lai Kuang that he walked his

dog, (id. at 721, 727).

      Additionally, to the extent that Teddy N. argues Dr. Goldstein’s

opinion was not based on “the additional opinions of Dr. [Stephen]

Robinson and [NP Laurie] Brown[, which] reasonably could have changed

[his] opinion,” (Dkt. No. 14 at 20), those opinions were largely cumulative of

other findings in the record reviewed by Dr. Goldstein. (Compare Tr. at

783-84, 839-40, with id. at 568-73, 610-11, 655-56, 694-95, 749-50.) The

                                       7
court agrees with the ALJ’s finding that these records would not have

significantly altered Dr. Goldstein’s findings, (id. at 21), and, thus, it was

appropriate for the ALJ to assign great weight to such findings. See

Camille v. Colvin, 652 F. App’x 25, 28 & n.4. (2d. Cir. 2016) (holding

consultative expert’s opinion was not rendered stale simply because he did

not review subsequent treatment records and medical opinions, and, as

such, ALJ was entitled to assign great weight to expert’s opinion where the

subsequent treatment notes and opinion evidence did not differ materially

from the evidence he reviewed).

      Finally, to the extent that Teddy N. argues Dr. Goldstein’s opinion is

entitled to less weight because he is a neurologist with a limited

understanding of orthopedic-based limitations, (Dkt. No. 14 at 20-21), a

physician’s specialty is only one of several factors that is considered in

assessing the appropriate weight given to his opinion. See 20 C.F.R.

§ 404.1527(c). The ALJ’s reliance on Dr. Goldstein’s findings was

appropriate, given his familiarity with the medical record and his findings’

consistency with the record as a whole. See id. As such, it was

appropriate for the ALJ to give parts of Dr. Goldstein’s opinion greater

weight than opinions unsupported by record evidence. See Diaz v.

                                        8
Shalala, 59 F.3d 307, 313 n.5 (2d Cir. 1995). Contrary to Teddy N.’s

contention, (Dkt. No.14 at 20), Dr. Goldstein’s opinion was not entitled only

to limited weight in every aspect. Instead, the ALJ appropriately declined

to give weight to Dr. Goldstein’s opinions regarding Teddy N.’s limitation

using his upper extremities, (Tr. at 23-24), to the extent that they were

inconsistent with clinical findings and treatment notes in the record, (id. at

560, 767-72). The record regarding these inconsistencies is more fully

discussed below in the court’s analysis of the appropriateness of the ALJ’s

reliance on Dr. Lorensen’s opinion.

      2.    Dr. Lorensen

      Teddy N. argues that “Dr. Lorensen’s opinion is entitled to little

weight as she examined [him] only once and her opinion is inconsistent

with the balance of the record.” (Dkt. No. 14 at 21.)

      It is well-settled that the opinion of a consultative examiner who only

examined a patient once can constitute substantial evidence in support of

the ALJ’s determination if supported by the record. See Domm v. Colvin,

579 F. App’x 27, 28-29 (2d Cir. 2014) (finding ALJ properly assigned more

weight to consultative examiner’s opinion than treating source opinion

despite former being based on one-time examination).

                                       9
      After personally examining Teddy N. in May 2014, Dr. Lorensen

opined that he had no gross limitations sitting, standing, walking, or

handling small objects. (Tr. at 560.) Her findings in regards to Teddy N.’s

sitting, standing, and walking were supported by her examination notes, (id.

at 559), as well as Dr. Goldstein’s opinion in that regard, (id. at 767-68),

and the same portions of the record that were consistent with his opinion,

as discussed above. Additionally, Dr. Lorensen’s finding regarding Teddy

N.’s ability to handle small objects parallels the ALJ’s reasonable decision

to give little weight to Dr. Goldstein’s opinion in this regard. That is, the

record demonstrated that Teddy N. could bathe and groom himself, (id. at

552, 554), as well as perform a range of activities, including cleaning,

grocery shopping, laundry, driving, dog walking, and household cleaning,

(id. at 189-92, 554, 558). Teddy N. was apparently also able to smoke two

packs of cigarettes per day. (Id. at 510, 612.) Despite occasional

numbness in his right-hand fingers, he was found to have “good movement

of hand.” (Id. at 471-72.) The record also supported Dr. Lorensen’s finding

that Teddy N. had full muscle and grip strength and intact finger dexterity.

(Id. at 559, 740.) The court agrees with the Commissioner’s position that

this all “demonstrated that [Teddy N.] was able to perform fine

                                       10
manipulations with his hands and reach and handle with his upper

extremities.” (Dkt. No. 15 at 15.)

      3.    NP Brown & Drs. Savage, Robinson, and Lemley

      Teddy N. argues that “[t]he opinions of Drs. Savage, Robinson, and

Lemley are entitled to controlling weight as those of treating specialists,

supported by the objective evidence, and not inconsistent with the

remainder of the record,” and “[NP] Brown’s opinions . . . are entitled to

great weight as those of a nurse practitioner who treated [him] for years

and as consistent with several other medical opinions.” (Dkt. No. 14 at 22

(internal citations and footnote omitted).) This is largely rebutted by the

analysis above, but certain of Teddy N.’s arguments merit further attention.

      First, Teddy N. asserts that, in assigning weight to the opinions of NP

Brown and Dr. Savage, the ALJ mischaracterized the record. (Id. at 21

(comparing Tr. at 23, with 848-49, 875, 879).) However, even if there was

an issue with the ALJ’s characterization of the full extent of certain

examinations––which is not a compelling argument for the reasons stated

by the Commissioner, (Dkt. No. 15 at 20 n.11)––Teddy N. fails to

demonstrate that such relatively insignificant discrepancies prejudiced him.

See Beede v. Comm’r of Soc. Sec., No. 1:12–CV–1072, 2013 WL

                                      11
5217673, at *4 (N.D.N.Y. Sept. 16, 2013) (“Plaintiff must still establish that

he was prejudiced by the Commissioner’s [error].”). Instead, the court finds

that the ALJ appropriately reviewed and considered the medical opinions

provided by NP Brown, Drs. Savage, Robinson, and Lemley, and

concluded that they were not entitled to the weight Teddy N. prefers. (Tr.

at 22-23.)

      That is, although treatment notes in the record suggested Teddy N.

had some limited range of motion and tenderness in his neck/shoulder, as

well as osteoarthritic changes in his knee and ankle, they generally showed

full muscle strength, normal gait, intact sensation, and intact grip strength.

(See, e.g., id. at 450, 496, 545, 547, 558-59, 604-606, 609, 625, 740.)

      Dr. Savage’s restrictive opinion that Teddy N. was unable to do

things like carry, lift, sit, stand, walk, use his right hand, use his left foot,

push, or pull, (id. at 568-73, 841-42), is inconsistent with his July 2014

examination that found intact sensation and good reflexes in Teddy N.’s

upper extremities as well as no muscle asymmetry and no scapular

winging in his right shoulder, (id. at 647-48). Dr. Savage also did not

examine or diagnose any ankle, knee, or leg issues at that time. (Id.)

      Next, although Dr. Robinson opined, in August 2016, that Teddy N.

                                         12
was unable to sit, stand, or walk for more than two hours at a time and

could only occasionally lift and carry up to ten pounds, (id. at 783-84), he

also noted a gap in treatment from August 2014 to May 2016 as well as

cessation of physical therapy, (id. at 879). Moreover, his treatment notes

included subjective complaints of pain in the absence of any significant

neural compression to account for such pain, (id. at 875, 879).

      Furthermore, as mentioned, despite finding that Teddy N. should not

stand for extended periods of time or engage in activities like construction,

Dr. Lemley found that Teddy N. was able to perform “limited amounts of

walking and carrying.” (Id. at 592.) Dr. Lemley’s examination of Teddy N.

found normal reflexes, normal alignment, no instability, no tenderness, and

full strength. (Id. at 588.) Although Teddy N. reported “[d]iffuse lateral

ankle pain,” Dr. Lemley found that it was “nonspecific in nature” and

“without objective findings on exam.” (Id. at 589.)

      Lastly, although NP Brown has a treating relationship with Teddy N.,

it was reasonable for the ALJ to find that her opinion was entitled to little

weight. See Wynn v. Comm’r of Soc. Sec., 342 F. Supp. 3d 340, 346

(W.D.N.Y. 2018) (holding ALJ properly assigned little weight to NP’s

opinion where inconsistent with record as a whole and contradicted by

                                       13
NP’s own notes). That is, NP Brown’s August 19, 2014 treatment notes

included a normal neurologic examination and diagnosed only cervical

radiculopathy, cervical spine stenosis, and numbness, (Tr. at 627), which

belied her opinion that Teddy N. was moderately limited in walking,

standing, and sitting, and very limited in pushing, pulling, bending, lifting,

and carrying, (id. at 611). Similarly, NP Brown’s treatment notes included

normal motor strength, intact sensation in Teddy N.’s lower extremities,

and no weakness, which undercut her opinion that Teddy N. was very

limited in his ability to stand and walk. (Compare id. at 779-80, with id. at

840.)

        Furthermore, as noted by the ALJ, the opinions that Teddy N.

suggests deserved greater weight were significantly undermined by

evidence of Teddy N.’s regular activities, (id. at 189-92, 554, 558, 721, 727,

733), as well as the improvements with pain medications that he reported,

(id. at 721, 727).

        Therefore, the ALJ appropriately declined to give the opinions of Drs.

Savage, Robinson, and Lemley controlling weight, see Halloran v.

Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (“Although the treating physician

rule generally requires deference to the medical opinion of a claimant’s

                                       14
treating physician, the opinion of the treating physician is not afforded

controlling weight where, as here, the treating physician issued opinions

that are not consistent with other substantial evidence in the record.”), and

appropriately declined to give NP Brown’s opinion greater weight, see

Wynn, 342 F. Supp. 3d at 346.

B.    RFC

      Based on the evidence of record outlined above, the ALJ found that

Teddy N. “can occasionally lift, carry, push, or pull [twenty] pounds; can

frequently lift, carry, push, or pull [ten] pounds; can stand and/or walk, in

combination, [six] hours total in an [eight]-hour workday with normal

breaks; and can sit for [six] hours total in an [eight]-hour workday with

normal breaks.” (Tr. at 18.)

      Teddy N. faults the ALJ’s RFC finding as harmful error because he

argues that (1) the ALJ substituted his own opinion for those of medical

experts, (Dkt. No. 14 at 23); (2) the RFC is inconsistent with medical

opinions, (id. at 23-24); and (3) the ALJ erred in evaluating his subjective

complaints, (id. at 24-25). The court disagrees.

      Given the evidence discussed above, the ALJ properly determined

that claimant’s subjective complaints were inconsistent with the weight of

                                       15
medical records and his injuries could improve with the proper treatment

and medication. (Tr. at 19-20.) Ultimately, the ALJ’s assessment of Teddy

N.’s ability to perform work-related activities––based upon all of the

evidence in the record––was appropriate. See Matta v. Astrue, 508 F.

App’x 53, 56 (2d Cir. 2013) (“Although the ALJ’s conclusion may not

perfectly correspond with any of the opinions of medical sources cited in

his decision, he was entitled to weigh all of the evidence available to make

an RFC finding that was consistent with the record as a whole.”) (internal

citation omitted); Cage v. Comm’r of Soc. Sec., 692 F.3d 118, 122 (2d Cir.

2012) (“In our review, we defer to the Commissioner’s resolution of

conflicting evidence.”) (internal citation omitted). Because it is supported

by substantial evidence, the ALJ’s conclusion may not be disturbed. See

Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir.1982) (holding district

court cannot substitute its interpretation of administrative record if record

contains substantial support for ALJ’s decision).

C.    Remaining Findings and Conclusions

      After careful review of the record, the court affirms the remainder of

the ALJ’s decision, as it is supported by substantial evidence and not

based on legal error.

                                      16
                             VII. Conclusion

     WHEREFORE, for the foregoing reasons, it is hereby

     ORDERED that the decision of the Commissioner is AFFIRMED and

Teddy N.’s complaint (Dkt. No. 1) is DISMISSED; and it is further

     ORDERED that the Clerk close this case and provide a copy of this

Memorandum-Decision and Order to the parties.

IT IS SO ORDERED.

March 29, 2019
Albany, New York




                                    17
